 CHALET, INC.109to abandon group bargaining.Accordingly,fQr the reasonsstatedinmy dissentin Bearing& Rim Supply Co. 107 NLRB101, 1woulddismiss thepetition.CHALET, INC.andINTERNATIONAL LADIES' GARMENTWORKERS' UNION, AFL, CUTTERS LOCAL NO. 387. CaseNo. 16-CA-596. November 19, 1953DECISION AND ORDEROn July 21, 1953, Trial Examiner Herbert Silberman issuedhisIntermediateReport in the above-entitled proceeding,finding that the Respondent had not engaged in the unfairlabor practices alleged in the complaint, and recommendingthat the complaint be dismissed in its entirety, as set forthin the copy of the intermediate Report attached hereto. There-after, the General Counsel, the Union, and the Respondentfiledexceptions to the Intermediate Report; the GeneralCounsel and the Union filed supporting briefs.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the General Counsel's,theUnion's, and the Respondent's exceptions, and the GeneralCounsel's and the Union's supporting briefs, and the entirerecord in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.[The Board dismissed the complaint.]Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed by International Ladies' Garment Workers' Union, AFL, CuttersLocal No 387, herein called the Union, the General Counsel of the National Labor RelationsBoard, by the Regional Director for the Sixteenth Region (Fort Worth, Texas), issued hiscomplaint on May 15, 1953, against the Respondent, Chalet, Inc , alleging that the Respondenthad engaged in and was engaging in unfair labor practices affecting commerce within themeaning of the National Labor Relations Act, 61 Stat. 136, herein called the Act. Copies ofthe charge, complaint, and notice of hearing thereon were duly served upon the parties.With respect to the unfair labor practices, the complaint, as enlarged by several amend-ments made during the hearing, alleges in substance that (1) Although requested to do so,since January 13, 1953, the Respondent has refused to bargain collectively with the Unionas the exclusive representative of the employees in an appropriate unit, in violation ofSection 8 (a) (5) of the Act; (2) by reason of such refusal and by other conduct described inthe complaint, the Respondent has interfered with, restrained, and coerced its employees,inviolation of Section 8 (a) (1) of the Act, (3) a strike by employees of Respondent, whichwas begun on January 14, 1953, was caused by the unfair labor practices of the Respondent,and (4) by refusing to reinstate the striking employees following their offer to return to workmade on May 29, 1953, the Respondent has discriminated against these employees, in viola-tion of Section 8 (a) (3) of the ActThe Respondent denied the commission of the alleged unfair labor practices.107 NLRB No. 42.337593 0 - 55 - 9 110DECISIONSOF NATIONAL LABOR RELATIONS BOARDPursuant to notice, 4 hearing was held on June 5, 1953, at Dallas, Texas, before HerbertSilberman, the undersigned Trial Examiner, duly designated by the Chief Trial Examiner.Allpartieswere represented at the hearing by counsel Full opportunity to be heard, toexamine and cross-examine witnesses, to introduce evidence pertinent to the issues, topresent oral argument, and to file briefs with the undersigned was afforded all parties. TheRespondent'smotionmade at the opening of the hearing to dismiss the complaint and todismiss or strike from the complaint the paragraphs therein numbered 5 through 15, in-clusive,was denied. At the conclusion of the case, the Respondent renewed its motion todismiss the complaint Decision was reserved and is disposed of in accordance with thisIntermediate Report and Recommended Order The General Counsel and the charging Unionhave filed briefs with the undersignedUpon the entire record in the case and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTL THE BUSINESS OF THE RESPONDENTChalet,Inc.,a Texas corporation,is engaged in the manufacture,sale, and distributionof ladies'apparel for sportswear and other purposes at its plant in Dallas,Texas. Duringthe 12-month period ending April 30, 1953, which period is representative of all timesmaterial herein, it purchased raw materials consisting principally of cloth and clothingaccessories valued in excess of $100,000, of which more than 90 percent was shipped toRespondent's Dallas plant from points outside the State of Texas. During the same period,Respondent sold products consisting principally of ladies' apparel valued in excess of$ 500,000, of which more than 90 percent was shipped from its Dallas plant to points outsidethe State of TexasThe Respondent admits that it is engaged in commerce within the meaning of the Act.ILTHE LABOR ORGANIZATIONS INVOLVEDInternational Ladies' Garment Workers' Uniop,AFL, CuttersLocal No.387, is an organi-zation in which employees participate and which exists for the purpose of dealing with em-ployers concerning grievances, labor disputes, wages, rates of pay, hours of employment andconditions of work, and admits to membership employees of the Respondent.Ill.THE UNFAIR LABOR PRACTICESThe principal issue in thiscaseiswhether the Respondent committed an unfair laborpracticeby refusingtorecognize and bargainwith the Union as the representative of thecutters employed at Respondent's Dallasplant.In the afternoon of January 13, 1953, RobertB.Glatter and Marvin Menaker, representatives of the Union, visited the plant and spokewith Abraham Zapruder, an officerand general managerof Respondent. Glatter advisedZapruder that the Union represented the three cutters employed by Respondent at its Dallasplant and was seeking recognition and ultimately to bargain with Respondent for the cutters.Zapruder replied that he wasn'tpreparedtomake a decision on such short notice and thathe wanted to discuss the matter with others Glatter, after pressing Zapruder to specifywhen his decision would be forthcoming, advised Zapruder that he wouldreturnthe nextday at 2:30 in the afternoon. The following day Zapruder advised Glatter that the Respondentwould not recognize the Union because it did not represent a majority of the whole shop.iThereupon, Respondent's three cutters walked out of the plant. A picket line was establishedthe next day.At its Dallas plant, Respondentmanufactureswomen'sapparel. Its operations are generallysimilar to those in other garment factories and involve cutting,sewing,pressing, andfinishing.All production operations are conducted on one floor, which is not partitioned.Cutting fabric is the initialstepin the sequence of successive operations involved in themanufacture of the finished garments The cutting operation includes preparation of markers,which requires the greatest amount of skill, spreading fabric along the cutting tables, andiZapruder testified that an additional reason he gave Glatter was that the Respondentemployed only one cutter. CHALET, INC.111finally cutting the fabric.On January 13, 1953,the only employees doing cutting work wereIsadore Jacobs, Rudy C. Ochoa, and Corrine Harrison. These three employees did no otherwork.Jacobs,who was the most skilled,did marking principally and, occasionally,spreadingand cuttingOchoa principally did cutting and, on occasion,spreading.Harrison devotedmost of her time to spreading and was learning to cut.Despite the fact that Ochoa andHarrison did not possess the skill and experience that Jacobs had and were not qualifiedto make markers,Ifind that these three employees composed a homogeneous and functionallycoherent group of skilled employees with employment interests separate and apart from thoseof the other employees in the plant.Accordingly,and for the reasons set forth in the Inter-mediate Report in the matter of Page Boy Company, Inc., 107 NLRB 126,I find that allcutters, including spreaders,cutters, andmarkers, but excluding supervisors and all otheremployees,atRespondent'sDallas plant,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.The Unionrepresented all the employees in the unit found to be appropriate when, onJanuary 13,1953, it requested recognition as their representative and ultimately to bargainwith the Respondent for them. The Respondent's refusal to recognize the Union on the groundthat a separate unit of cutters was inappropriate was not patently unreasonable in view ofthe fact that in the area the Union represented no separate unit of cutters and the NationalLabor Relations Board in its only decisions involving clothing factories in the Dallas areafound that cutters did not constitute separate appropriate units.2 The General Counsel andthe chargingUnionimpugn the Respondent's good faith in takingthisposition and argue thatcertain remarks made by Zapruder to the three cutters during the late afternoon of January13, 1953, show that Respondent's refusal to recognize the Union was not because of any good-faith doubt that the cutters constituted an appropriate bargaining unit but because the Re-spondent refused to recognize its obligation to engage in collective bargaining with the Unionand sought to underminethe Union.About 4 p. m., on January 13,Zapruder spoke to Jacobs concerning the request of theUnion for recognition and asked Jacobs if it would be a good idea to have a meeting with thecutters after working hours.Jacobs said he thought it would be a good idea.At 4:30 p. in.,which was quitting time,Zapruder spoke to the three cutters. Zapruder did not rememberin detail what he had said to the cutters.He testified that he told them he had had a con-versation with the union representative,that the Respondent would not recognize the Unionbecause it did not represent a majority of the whole shop and that there was only one cutteremployed by the Respondent Jacobs testified that Zapruder said the Union wasn't the bestthing for the employees,that if they went on strike they could strike until doomsday, andsomething to the effect that if the employees would pay their union dues to him he would takecare of burying them when they died. Jacobs further testified that the next day Zaprudersaid to him that,if possible,the Respondent would do all the work at its plant in Mesquite,Texas,and would replace all the cutters ° On cross-examination,Jacobs testified that, inthe conversation with the employees on January 13, Zapruder was giving his opinion of whyitwould be better for them not to go on strike and Zapruder told them that they could dowhat theypleased.Relative to the meeting of January 31, Ochoa testified that Zapruder said, "Of course,Iwill not join the Union and it will never be a union shop.It is unlawful to try to make aunion shop of just the cutters. It has to be the whole shop. And in the first place, he doesn'thave the majority of the workers signed up.... If it did come a union shop, I could fireyou legally because I could cut into any cut you have been cutting during the day." Ochoaalso testified Zapruder said that, if necessary, he would do the cutting himself, or wouldhave it done out of town,or he would hire a new crew and train them himself as the presentcutterswere not too good anyway,and something about Miss Frankfurt of Page Boy havingoffered Respondent some cutters, and that he had been a member of the Union and the Union2 Kohen-Ligon-Foltz, Inc., 36 NLRB 808; Morton-Davis Company, 36 NLRB 804; JustinMcCarty, Inc., 36 NLRB 800.9Relative to the statements Jacobs testified were made by Zapruder on January 14, bothOchoa and Harrison testified to similar statements having been made by Zapruder at theJanuary 12meeting, Jacobs'recollection of the events material herein was poor.There isno other testimony indicating that any conversation concerning the Union was had betweenZapruder and any of the three cutters on January 14. Accordingly,I find that these remarksattributed to Zapruderby Jacobswere made at the January 13 meeting and were not made thefollowing day. 1 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDbig shots didn't care about the employees down here. On cross-examination Ochoa testifiedthatZapruder told the employees it was entirely up to them what they did one way or theotherConcerning the remarks made by Zapruder at the January 13 meeting with the cutters,Harrison testified that he said the Union was no good and "that we would be used for guineapigs by the union, and he said it was a very illegal matter, the union was illegal." She furthertestified that Zapruder saidV would get the cutting done at the Respondent's Mesquite,Texas, plant or would hire others and trainthem to take their place; also, that Miss Frankfurtoffered him some cutters.No witness was able to recapitulate fully and in sequence the statements made by Zapruderat the January 13 meeting. Therefore, although there was no direct conflict in the testimonyof the various witnesses, contradictory conclusions as to the tenor and general import ofwhat Zapruder said can be drawn from the separate testimony of the four persons who merepresent In these circumstances, any judgment as to whether the remarks of Zapruder werecoercive should be based upon the collective testimony of all the witnesses who attended themeeting, rather than upon an appraisal, out of context, of each separate statement attributedto Zapruder by the individual witnesses. Viewed thusly, the testimony concerning the January13meeting is susceptible to various constructions. One possible construction of the testi-mony is that Zapruder advised the employees that the Union was not good for them; thatbecause the cutters did not represent an appropriate unit, the Respondent would not recognizethe Union; that a union-shop arrangement for the cutters would be unlawful; and that if thecutters went out on strike the Respondent would either replace them or have its cutting doneat its plant in Mesquite, Texas. Another possible construction that can be given the testimonyisZapruder said, in effect, that the Respondent in no circumstances would recognize theUnion and rather than deal with the Union it would replace the union cutters or have itscutting done at its Mesquite, Texas, plant. However, findings of unfair labor practices cannotbe based upon inferences drawn from inconclusive testimony. I am not convinced by theevidence that Zapruder's remarks amounted to anything more than advice to the employeesthat he considered the Union would not be good for them, that he would not recognize theUnion as the representative of the cutters because the unit was inappropriate and that, inthe event of a strike by the cutters, the Respondent would take whatever steps were necessarytocontinue operations.4 I do not find that a preponderance of the testimony supports aconclusion that Zapruder's remarks contained any threat of reprisal directed to the em-ployees because of their membership in or activities on behalf of the Union or any promiseof benefit if they were to discontinue their union activities Accordingly, I do not find thatthe Respondent violated Section 8(a) (1) of the Act by reason of the remarks made by Zapruderat the January 13 meeting with the cuttersThe Union called the cutters out on strike within 24 hours after its request for recognition.During this 24-hour period, the only alleged incriminatory conduct on the part of the Re-spondent were the remarks made by Zapruder to the cutters on January 13. It is not dis-puted that Zapruder told the employees he considered a separate unit of cutters to be in-appropriate. I do not find that the evidence relating to his other remarks made on thatoccasion persuasively indicates an attitude of hostility towards the principles of collectivebargaining or an intention to undermine the Union There is no testimony that after thestrike begain the Respondent engaged in any conduct hostile towards the Union or the cutters.On the other hand, that Zapruder had no deep-seated antagonism towards the employeesbecause of their membership in the Union or activities on behalf of the Union is indicated bythe testimony of Jacobs that while he was on strike he received a request from Zapruder toreturn to work. I find, therefore, that the Respondent's refusal to recognize the Union wasmotivated by a bona fide doubt that the cutters constituted an appropriate bargaining unit. Ido not find that the Respondent refused to bargain within the meaning of Section 8 (a) (5) ofthe Act. 64In evaluatingthe testimonyrelating tothe January13 meeting,I have given less weightto remarks attributed to Zapruder by only a single witness than to remarks attributed toZapruder by more than one witness. The fact that several statements attributed to Zapruderwere each remembered by only 1 of the 3 cutters who heard them indicates that, in thecontext of all the remarks made by Zapruder at the meeting, these statements were notunderstood by the cutters to represent any significant threats, or carried any especiallyintimidatory connotations.5 Daniel Aminoff et al., 104 NLRB 985; Buzza-Cardoza et al., 97 NLRB 1342. SHERRY & GORDON COMPANY, INC.113Having found that the Respondent did not engage in unfair labor practices by reason of itsrefusal to bargain with the Union and by the remarks made by Zapruder to the cutters, Ifind that the strike which began on January14, 1953,was not an unfair labor practice strike.The testimony shows that the three cutters who went on strike have been replaced.Accord-ingly,Ifind that the Respondent has not committed any unfair labor practice by failing toreinstate the strikers on or after May 29, 1953, when the Union made such request on theirbehalf.CONCLUSIONS OF LAW1.Chalet, Inc.,is, and at all times relevant herein was, engaged in commerce within thethe meaning of Section 2 (6) and (7) of the Act.2.International Ladies' Garment Workers' Union, AFL, Cutters Local No. 387, is a labororganization within the meaning of Section 2(5) of the Act.3.Respondent has not engaged in any unfair labor practices within the meaning of the Act.4.The strike, begun on or about January 14, 1953, by employees of Respondent at itsDallas plant was not caused by unfair labor practices of the Respondent.[Recommendations omitted from publication.]SHERRY & GORDON COMPANY, INC.andWILLIAM F.DEALEYLOCAL 282, BUILDING MATERIAL DRIVERS & CHAUF-FEURS, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMER-ICA, AFLandWILLIAM F. DEALEY. Cases Nos. 2-CA-2506 and 2-CB-798. November 20, 1953DECISION AND ORDEROn June 30, 1953, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondents had not engaged in certain unfairlabor practices in violation of the Act and recommending thattheBoard dismiss the complaintagainst them,as set forthinthecopy of the Intermediate Report attached hereto.Thereafter, exceptions and a brief were filed by the GeneralCounsel, and a reply brief was filed by the Respondent Union.The Board has reviewed the Trial Examiner's rulings madeat the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs,and the entire record in the case, and hereby adopts thefindings,conclusions,recommendations of the Trial Examiner.We agree with the Trial Examiner that the complaint inthis case must be dismissed because of the improper proce-dure involved in its issuance. Here charges were filed in May1952. Shortly thereafter the charging party requested thatthey be withdrawn. At that time the Board's field examinerinformed the Respondent Union's counsel that the RegionalDirector had approved the withdrawal of charges, which, haditbeen so, would have closed the case. In fact, the Regional107 NLRB No. 50.